Exhibit 10.3

NTL INCORPORATED

Restricted Stock Unit Agreement

This AGREEMENT (this “Agreement”) is made and entered into as of _________
(“Grant Date”) by and between NTL Incorporated, a Delaware corporation (the
“Corporation”), and _________ (the “Employee”).

1.          Grant of Restricted Stock Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the
Corporation’s Amended and Restated 2004 NTL Stock Incentive Plan (the “Plan”),
the Corporation hereby grants to the Employee _________ Restricted Stock Units.
Unless the context otherwise requires, terms used but not defined herein shall
have the same meaning as in the Plan.

2.

Vesting of Restricted Stock Units.

(a)        Vesting Schedule. Except as otherwise provided in this Agreement, the
Restricted Stock Units shall become non-forfeitable if (i) the Performance
Condition set out in Exhibit A has been met and (ii) the Employee has remained
in the continuous employ of the Corporation from the Grant Date through the date
on which the Restricted Stock Units are settled pursuant to Section 4 hereof.

(b)        No Accelerated Vesting. Notwithstanding Section 7(b)(2) of the Plan,
the Restricted Stock Units shall not vest or become non-forfeitable upon the
occurrence of an Acceleration Event.

(c)        Continuous Employment. For purposes of this Agreement, the continuous
employment of the Employee with the Corporation shall include employment with a
Subsidiary Corporation, Parent Corporation or Affiliated Entity, and shall not
be deemed to have been interrupted, and the Employee shall not be deemed to have
ceased to be an employee of the Corporation by reason of the transfer of the
Employee’s employment among the Corporation, a Subsidiary Corporation, Parent
Corporation or Affiliated Entity.

3.

Forfeiture of Restricted Stock Units.

(a)        Any Restricted Stock Units that have not theretofore become
non-forfeitable shall be forfeited if the Employee ceases to be continuously
employed by the Corporation prior to the date on which the Restricted Stock
Units are settled pursuant to Section 4 hereof. In the event of a forfeiture,
forfeited Restricted Stock Units shall cease to be outstanding and the Employee
shall cease to have right, title or interest in, to or on account of the
forfeited Restricted Stock Units or any underlying shares of Common Stock.

(b)        For the purposes of this Agreement, where the Employee ceases to hold
an office or employment with the Corporation because his employment is
terminated by his employer without notice or where he terminates his employment
with or without notice, his employment shall be deemed to cease on the date on
which the termination takes effect or, if earlier, the date

 

 


--------------------------------------------------------------------------------



 

 

of giving notice. If the Employee’s employment is terminated by his employer
with notice his employment shall be deemed to cease on the date when such notice
expires.

4.             Settlement of Restricted Stock Units. If the Restricted Stock
Units become non-forfeitable, each such Restricted Stock Unit shall entitle the
Employee to one share of Common Stock or, in the discretion of the Committee and
with the consent of the Employee, an amount of cash equal to the Fair Market
Value of one share of Common Stock determined as of the date on which such
Restricted Stock Units become non-forfeitable. Settlement of the Restricted
Stock Units shall occur on the “Prescribed Date” as nominated by the Committee.
The Prescribed Date shall be a date on or after the date on which the
Corporation’s annual statutory accounts for the accounting period ending
December 31, 2007 are published but shall not, in any event, be a date later
than April 30, 2008. In determining the Prescribed Date, the Committee shall
take into account closed trading periods for the Common Stock and the
Corporation’s Insider Trading Policy. If settlement is made in the form of
shares of Common Stock, such shares shall be evidenced by book entry
registration or by a certificate registered in the name of the Employee.

5.             Dividend, Voting and Other Rights. The Employee shall have none
of the rights of a shareholder with respect to any shares of Common Stock
underlying the Restricted Stock Units, including the right to vote such shares
and receive any dividends that may be paid thereon until such time, if any, that
shares of Common Stock are delivered to the Employee in settlement thereof;
provided, that, upon the occurrence of an event set forth in Section 9 of the
Plan, the Restricted Stock Units shall be subject to adjustment pursuant to
Section 9 of the Plan.

6.             No Special Employment Rights. Nothing contained in the Plan or
this Agreement shall be construed or deemed by any person under any
circumstances to obligate the Corporation to continue the employment of the
Employee for any period.

7.             Withholding. It shall be a condition to the vesting of any
Restricted Stock Units, the payment of cash hereunder, or the issuance of shares
of Common Stock hereunder, as the case may be, that the Employee shall pay, or
make provisions for payment of, all income, employment or other tax (or similar)
and social security (or similar) withholding requirements in a manner that is
satisfactory to the Corporation for the payment thereof.

8.

Miscellaneous.

(a)           Except as otherwise expressly provided herein, this Agreement may
not be amended or otherwise modified in a manner that adversely affects the
rights of the Employee, unless evidenced in writing and signed by the
Corporation and the Employee.

(b)          All notices under this Agreement shall be delivered by hand, sent
by commercial overnight courier service or sent by registered or certified mail,
return receipt requested, and first-class postage prepaid, to the parties at
their respective addresses set forth beneath their names below or at such other
address as may be designated in a notice by either party to the other.

 

 


--------------------------------------------------------------------------------



 

 

(c)           The Corporation shall not be obligated to issue any shares of
Common Stock or other securities pursuant to this Agreement if the issuance
thereof would result in a violation of any applicable federal and state
securities laws.

(d)          Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Employee
under this Agreement without the Employee’s consent, except to the extent
necessary to comply with applicable law.

(e)           This Agreement is subject to the terms and conditions of the Plan.
In the event of any inconsistency between the provisions of this Agreement and
the Plan, the Plan shall govern. The Committee, acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions that arise in connection with
this Agreement.

(f)           Each provision of this Agreement shall be considered separable.
The invalidity or unenforceability of any provision shall not affect the other
provisions, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision was omitted.

(g)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

(h)          The failure of the Corporation or the Employee to insist upon
strict performance of any provision hereunder, irrespective of the length of
time for which such failure continues, shall not be deemed a waiver of such
party’s right to demand strict performance at any time in the future. No consent
or waiver, express or implied, to or of any breach or default in the performance
of any obligation or provision hereunder shall constitute a consent or waiver to
or of any other breach or default in the performance of the same or any other
obligation hereunder.

(i)            This Agreement is a matter entirely separate from any pension
right or entitlement that the Employee may have and from his or her terms and
conditions of employment, and, in particular (but without limiting the
generality of the foregoing), if the Employee leaves the employment of the
Corporation and any Parent Corporation, Subsidiary Corporation or Affiliated
Entity or otherwise ceases to be an employee thereof, he or she shall not be
entitled to any compensation for any loss of any right or benefit or prospective
right or benefit under this Agreement which he or she might otherwise have
enjoyed whether such compensation is claimed by way of damages for wrongful
dismissal or other breach of contract or by way of compensation for loss of
office or otherwise howsoever.

(j)            No term in this Agreement is enforceable under the Contract
(Rights of Third Parties) Act 1999, but this does not affect any rights or
remedy of a third party which exists or is available apart from such Act.

 

 

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties to the Agreement have duly executed and
delivered this Agreement as of the date first written above.

 

 

 

 

NTL INCORPORATED

 

 

 





 

 





 

 

 

 

By:

Title:

 

 

 

 

 

 

EMPLOYEE





 

 

 

 

 

 

 

 

 

 

 

 

 



 


--------------------------------------------------------------------------------



 

 

Exhibit A

1.             Restricted Stock Units shall become non-forfeitable if the
cumulative actual Combined Cash Flow for the Performance Period exceeds the
cumulative Combined Cash Flow stated in the Long Term Model by an amount to be
determined by the Committee and certified by the CFO prior to December 31, 2005
(the “Target”). Such performance conditions constitute the “Performance
Condition” for purposes of this Agreement. If the Target has been met or
exceeded, the Restricted Stock Units will become non-forfeitable as of December
31, 2007. To the extent that Restricted Stock Units do not become
non-forfeitable, they will lapse.

2.             The CFO of the Corporation shall calculate, and the Committee
shall approve, the actual Combined Cash Flow. On calculation and approval of the
actual Combined Cash Flow the CFO and the Committee shall take into account any
potential Restricted Stock Units outstanding under the Plan and will take into
account all adjustments to the externally reported results as he and it consider
to be fair and reasonable and shall make any adjustments as are, in the opinion
of the CFO and the Committee, necessary in order to ensure a like for like
comparison with the Combined Cash Flow stated in the Long Term Model.

3.             If events occur which cause the Committee to believe that the
Performance Condition is no longer appropriate (including, without limitation,
acquisitions, dispositions or other Transactions), then it may adjust, waive or
modify such condition.

4.             For purposes of this Exhibit A, the following words shall have
the meanings indicated. Terms used in this Exhibit A and not defined in this
Section 4 shall have the same meaning as in the Agreement or the Plan, as the
case may be.

(a)

“CFO” shall mean the Chief Financial Officer of the Corporation.

(b)          “Combined Cash Flow” shall mean Combined EBITDA less Fixed Asset
Additions.

(c)           “Combined EBITDA” shall mean the revenue for the Group less
operating costs and selling, general and administrative expenses.

(d)          “Fixed Asset Additions” shall mean purchases of fixed assets for
the Performance Period as measured on an accruals basis for the Group.

(e)

“Group” shall mean the Corporation and its Subsidiary Corporations.

(f)           “Long Term Model” shall mean the Corporation’s revenue, EBITDA and
fixed asset projections for the three year period ended December 31, 2007 as
defined in the Corporation’s long term model subject to any adjustments that the
Committee may in its absolute discretion consider appropriate.

(g)           “Performance Period” shall mean the period of three financial
years of the Corporation ending on December 31, 2007.

 

 

 

 